Case 0:20-cv-61915-MGC Document 6-2 Entered on FLSD Docket 09/21/2020 Page 1 of 4




                  UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF FLORIDA
                    CASE NO. 20-61915-CIV-COOKE
  GOYARD ST-HONORE,

                Plaintiff,
  vs.

  THE INDIVIDUALS, PARTNERSHIPS
  AND UNINCORPORATED
  ASSOCIATIONS IDENTIFIED ON
  SCHEDULE “A,”

                Defendants.
                                                /

        DECLARATION OF T. RAQUEL WIBORG-RODRIGUEZ IN SUPPORT OF
         PLAINTIFF’S EX PARTE APPLICATION FOR ENTRY OF TEMPORARY
             RESTRAINING ORDER, PRELIMINARY INJUNCTION, AND
                  ORDER RESTRAINING TRANSFER OF ASSETS

         I, T. Raquel Wiborg-Rodriguez, declare and state as follows:
         1.     I am an attorney for Plaintiff, Goyard St-Honore (“Goyard” or “Plaintiff”) in
  the above captioned action. I submit this declaration in support of Plaintiff’s Ex Parte
  Application for Entry of Temporary Restraining Order, Preliminary Injunction, and Order
  Restraining Transfer of Assets (the “Application for Temporary Restraining Order”) against
  Defendants, the Individuals, Partnerships and Unincorporated Associations Identified on
  Schedule “A” to the Application for Temporary Restraining Order (“Defendants”). I am
  personally knowledgeable of the matters set forth in this declaration and, if called upon to
  do so, I could and would competently testify to the following facts set forth below.
  RE: INVESTIGATION OF DEFENDANTS
         2.     On Goyard’s behalf, my firm retained Invisible Inc, a licensed private
  investigative firm, to investigate the suspected sales of counterfeit Goyard-branded products
  by Defendants, and to obtain the available payment account data for receipt of funds paid to
  Defendants for the sale of counterfeit Goyard branded products. At the conclusion of the
Case 0:20-cv-61915-MGC Document 6-2 Entered on FLSD Docket 09/21/2020 Page 2 of 4




  investigation, I received the detailed web pages and evidence photos1 Invisible Inc captured
  and downloaded reflecting each Goyard-branded product ordered2 via the e-commerce
  stores operating under Defendants’ seller identification names identified on Schedule “A” to
  the Application for Temporary Restraining Order (the “Seller IDs”) and provided copies of
  the same to Goyard’s representative, Jean-Laurent Thierry, for review. True and correct
  copies of the web page captures and photographs produced by Invisible Inc, and provided to
  my firm thereafter, reflecting samples of the Goyard branded goods Defendants are
  promoting, offering for sale, and selling via the e-commerce stores operating under the Seller
  IDs are attached as Composite Exhibits “1,” “2,” and “3” to the Declaration of Kathleen
  Burns in Support of Plaintiff’s Application for Temporary Restraining Order.
  RE: EX PARTE RELIEF
         3.     It has been my experience that in multiple litigations involving online
  counterfeiting that, in the absence of a temporary restraining order without notice,
  Defendants can and will significantly alter the status quo before the Court can determine the
  parties’ respective rights. In particular, the Internet based e-commerce stores and Seller IDs
  at issue herein are under Defendants’ complete control. As such, Defendants have the
  ability to modify e-commerce store data and content, change payment accounts, redirect
  consumer traffic to other seller identification names, and transfer assets and ownership of
  the Seller IDs. Such modifications can happen in a short span of time after Defendants are
  provided with notice of this action. Thus, Defendants can easily electronically transfer and
  secret the funds sought to be restrained if they obtain advance notice of Plaintiff’s
  Application for Temporary Restraining Order and thereby thwart the Court’s ability to grant
  meaningful relief and can completely erase the status quo. As Defendants engage in illegal
  trademark counterfeiting activities, Goyard has no reason to believe Defendants will make
  their assets available for recovery pursuant to an accounting of profits or will adhere to the




  1
    I received evidence photographs of some of the Goyard branded items Plaintiff’s
  investigator received from certain Defendants and provided those to Plaintiff’s
  representative.
  2
     Invisible was instructed not to transmit the funds to finalize the sale for the orders from
  some of the Defendants so as to avoid adding money to Defendants’ coffers.


                                                2
Case 0:20-cv-61915-MGC Document 6-2 Entered on FLSD Docket 09/21/2020 Page 3 of 4




  authority of this Court any more than they have adhered to federal trademark law. This
  case is being filed on an ex parte basis to prevent such an injustice from occurring herein.
  RE: RESTRAINT OF ASSETS
         4.     Defendant Numbers 1-17 use the non-party Internet marketplace platform,
  Amazon.com, Inc. (“Amazon”) to support and drive consumer traffic to their counterfeiting
  operations. Amazon is an e-commerce marketplace that allows Defendants to conduct their
  commercial transactions privately via Amazon’s payment processing and retention service,
  Amazon Payments, Inc. As such, Defendants’ payment information is not publicly
  disclosed. However, because Amazon also operates as a money transmitter for sales made
  on Amazon, it has the ability to identify and restrain the payment accounts associated with
  Defendant Numbers 1-17.
         5.     Defendant Numbers 18-34 use the non-party e-commerce marketplace
  platform, Wish.com, which is operated by ContextLogic Inc. (“ContextLogic”) to support
  and drive consumer traffic to their counterfeiting operations. Individual merchants
  operating through the Wish.com marketplace platform have their payments processed on
  their behalf using an aggregate escrow account in the name of WISH (ContextLogic Inc.),
  which may appear as “PAYPAL *Wish” as the payee on a PayPal receipt. The Wish.com
  platform itself is not the ultimate merchant, but because it accepts and processes payments
  on behalf of its individual merchants, it is the only party which can tie a particular Seller ID
  to a reported transaction and identify the merchant’s funds held in sub-accounts within the
  aggregate account.
         6.     Defendant Numbers 35-151 use the non-party Internet marketplace platform,
  DHgate.com, to support and drive consumer traffic to their counterfeiting operations.
  Individual merchants operating through the DHgate.com marketplace platform have their
  payments processed on their behalf via DHgate.com’s third-party payment platform,
  DHpay.com, which may appear as “DHGATE” on a cardholder’s credit card statement.
  The DHgate.com and DHpay.com platforms are operated by the Dunhuang Group, who
  utilizes Camel FinTech Inc to process transactions and deal with refunds and chargebacks
  on behalf of DHgate.com to its customers. Although the DHgate.com platform itself is not
  the ultimate merchant, all purchases on DHgate.com are automatically made via their
  escrow process, such that a reported transaction tied to a particular Seller ID and/or store


                                                 3
Case 0:20-cv-61915-MGC Document 6-2 Entered on FLSD Docket 09/21/2020 Page 4 of 4




  number, and the merchant’s funds associated therewith, can be identified within the
  aggregate escrow account.
        7.     Multiple past actions filed by Goyard and other brand owners have
  demonstrated that counterfeiters often do not identify the payment accounts they are using
  in attempts to evade detection. However, I reasonably believe that the above named entities
  have the ability to and will in fact comply with a temporary restraining order of the type
  now sought by Goyard.
        I declare under penalty of perjury under the laws of the United States of America
  that the foregoing is true and correct. Executed the 21st day of September, 2020, at Fort
  Lauderdale, Florida.




                                              4
